DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pages 8-10 of applicant’s response, filed 06/03/21, with respect to the prior art teaching of Cao, Yamamoto and Perry have been fully 
However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112.  As indicated within the rejections below, the numerous different recitations of different forms of “computing device” within the claims have rendered the claim scope indefinite, as it is unclear which computing devices are being referenced throughout the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 8, separately recites
“computing devices” in lines 2, 17, and 17-18,
“a first computing device” in line 6,
“a second computing device” in line 8,
“each computing device” in lines 18, 19-20,
“the computing devices” in line 19, 23,

As currently claimed, it is unclear if “each computing device” and “the computing devices” is meant to reference the first and second computing device, or the separately referenced “computing devices”.  Similarly, it is unclear if the “first” and “second” computing devices are themselves meant as part of the claimed plural “computing devices” or instead as separate computing devices.

While claim 14, separately recites
“computing devices” in lines 1, 17, and 17-18,
“a first computing device” in line 3,
“a second computing device” in line 5,
“each computing device” in lines 18, 19-20,
“the computing devices” in line 19, 21-22,
it is unclear if these are all meant to be referencing the same or different computing devices.
As currently claimed, it is unclear if “each computing device” and “the computing devices” is meant to reference the first and second computing device, or the separately referenced “computing devices”.  Similarly, it is unclear if the “first” and “second” computing devices are themselves meant as part of the claimed plural “computing devices” or instead as separate computing devices.


Allowable Subject Matter
Claims 8-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/James R Sheleheda/Primary Examiner, Art Unit 2424